952 F.2d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Paul Terry NICHOLS, Defendant-Appellant.
No. 91-55370.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Jan. 13, 1992.

Before WALLACE, Chief Judge, and SNEED and ALARCON, Circuit Judges.


1
MEMORANDUM**


2
Paul Terry Nichols appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.   He was charged with numerous counts stemming from a conspiracy to manufacture, possess, and distribute methamphetamine, and he pleaded guilty to continuing criminal enterprise in violation of 21 U.S.C. § 848 and income tax evasion in violation of 26 U.S.C. § 7201.   He contends that the indictment did not charge offenses against the laws of the United States because methamphetamine is not a Schedule II controlled substance.   We have jurisdiction under 28 U.S.C. § 2253, and we affirm.


3
We recently rejected the contention that methamphetamine is not a controlled substance under 21 U.S.C. § 802(6) because 21 U.S.C. § 811(g)(1) and 21 C.F.R. § 1308.22 exclude Vicks Inhaler, which contains methamphetamine, from the schedules of controlled substances.   United States v. Durham, 941 F.2d 886, 889-90 (9th Cir.1991).   Accordingly, the district court did not err by denying Nichols's motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3